Citation Nr: 9917952	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  98-15 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1962 to February 1964, with one year, one month 
and 15 days of other service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating action of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  A transcript of 
that hearing is associated with the record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The evidence of record shows that the veteran, as likely 
as not, now has bilateral defective hearing which is due to 
the exposure to acoustic trauma during service. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.120, 3.303, 3.304, 3.385 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A careful review of service medical records reflects that no 
pertinent defects were noted upon entrance examination.  The 
examiner conducting the hearing evaluation reported normal 
hearing acuity, bilaterally, following examination by 
whispered voice at a distance of fifteen feet.  In October 
1963, the veteran was hospitalized for approximately one week 
for treatment of acute viral pharyngitis.  On admission, he 
was noted to have had a temperature of 103.8 degrees, and 
complained of sore throat, fever and chills for three days.  
The report of a February 1964 separation examination noted 
normal clinical evaluations of all systems.  Hearing acuity 
was reported as normal, following examination by whispered 
voice at a distance of 15 feet.  

Post-service medical records include a record of audiograms, 
dated from August 1964 to December 1977, undertaken as part 
of the veteran's employment with a steel manufacturer.  A 
notation on the record indicates that the veteran's 
occupation was that of inspector and the findings were 
considered "ess[entially] normal."  

The record also includes statements from three private 
physicians, offering opinions on the etiology of the 
veteran's claimed hearing impairment.  In a May 1997 
statement, one private physician noted that the veteran had 
had partial hearing loss for the many years that physician 
had known him; however, the veteran also suffered from 
painful rheumatoid arthritis and, thus, complaints and 
treatment of the hearing impairment were not of paramount 
concern.

In a June 1997 statement, another private physician reported 
that the veteran had been under that physician's regular care 
from 1964 to 1976 and on an intermittent basis since then.  
The physician supplied the statement "to confirm, that, at 
that time, [the veteran] did have definitive hearing loss 
secondary to excessive exposure to noise in service."  In a 
March 1998 response to the RO's request for complete 
treatment records, the physician indicated that records from 
the time period in question (1964 to 1976) were no longer 
available.

In a December 1997 statement, a third private physician, who 
had treated the veteran from 1975 to 1985, indicated that the 
veteran was known to have impaired hearing, "service related 
while he was working at the jet aircraft carrier."

The veteran was afforded a VA audiological examination in 
September 1997, at which time he reported a history of 
exposure to aircraft noise while working on the flight deck 
during service.  The examiner noted that occupational noise 
exposure was a positive factor as well, with employment in 
the steel mills for 15-20 years.  The veteran complained of a 
progressive hearing loss, right ear more than left.  

The pure tone air conduction thresholds were reported as 20, 
25, 50, 60 and 60 decibels in the right ear and 25, 25, 40, 
60 and 70 decibels in the left ear at 500, 1,000, 2,000, 
3,000, and 4,000 hertz, respectively.  His speech 
discrimination was reported as 82 percent in the right ear 
and 72 percent in the left ear.  The examiner noted that the 
test results revealed a mild to moderate/severe, sloping, 
sensorineural hearing loss.  

The veteran appeared at a personal hearing before the 
undersigned Member of the Board in April 1999.  At that 
hearing, he asserted that his impaired hearing was a result 
of noise exposure during service or a residual of a high 
fever suffered during service.  He testified that his initial 
duties in service required him to work on the flight deck, 
exposed to noise from aircraft for long periods of time.  He 
further testified that he performed those duties for several 
months, even after realizing that his hearing acuity was 
beginning to decline.  The veteran testified that several 
officers were aware of the effect that the noise exposure had 
on his hearing and facilitated his transfer to a personnel 
section.  Regarding the assertion that his hearing impairment 
was the result of a high fever in service, the veteran 
indicated that a physician told him at that time that there 
was a possibility that his hearing could be affected by the 
high fever.  Addressing the post-service audiograms conducted 
by his employer, the veteran testified that he did not report 
difficulties with his hearing because he wanted to keep his 
job.  He indicated that he was allowed to take the tests 
numerous times in order to obtain favorable results.  

II.  Analysis

The Board finds that the veteran's claim for service 
connection is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board further finds 
that the matter has been adequately developed for the purpose 
of appellate review.  In general, service connection may be 
established for a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §1110.  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. §§ 3.102, 3.303(d) (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The results of the audiometric tests performed by VA in 
September 1997 show that the veteran's hearing loss meets the 
criteria as set forth in 38 C.F.R. § 3.385.  Therefore, the 
crucial issue for the Board is whether the acoustic trauma to 
which the veteran was exposed in service was the cause of his 
current hearing loss, as claimed by the veteran.  To 
establish service connection, the veteran is not obliged to 
show that a hearing loss was present in service.  He may 
establish the required nexus between his current condition 
and his term of military service if he can show that his 
initial injury occurred while in military service.  Godfrey 
v. Derwinski, 2 Vet. App. 352 (1992).  Therefore, if the 
evidence sufficiently demonstrated a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service.  Id.  

The evidence of record includes statements from three private 
physicians who support the veteran's contention that his 
currently demonstrated hearing loss is related to service.  
In one opinion, the physician reported that he began treating 
the veteran in 1964 and noted that, at that time, the veteran 
was suffering impaired hearing as a result of noise exposure 
in service.  The report of the most recent VA examination did 
not include an opinion on etiology; however, the examiner 
noted that the veteran had a history of both in-service and 
post-service noise exposure.  As the evidence of record 
contains medical opinions which are favorable to the 
veteran's claim, to rebut his claim, a medical opinion would 
have to be obtained to support a conclusion that his current 
bilateral defective hearing is not related to noise exposure 
during service, or other injury or disease in service.  Watai 
v. Brown, 9 Vet. App. 441 (1996).  The evidence of record 
contains no such opinion.  

Under the doctrine of reasonable doubt, the veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  
Therefore, when a veteran seeks benefits and the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
negative evidence in this case includes a separation 
examination which noted no hearing loss, no diagnosis of 
post-service hearing loss until approximately 33 years after 
service; and a VA examination which noted both in-service and 
post-service noise exposure.

The positive evidence includes statements by the veteran 
which are consistent with exposure to acoustic trauma during 
service and opinions by private physicians relating the 
veteran's defective hearing to acoustic trauma during 
service.  Furthermore, there is no medical opinion of record 
which specifically rebuts any relationship between the 
veteran's current hearing loss and his exposure to acoustic 
trauma in service.  In balancing the evidence supporting the 
veteran's claim against that which does not, the Board finds 
that there is relative equipoise, there being no greater 
weight to be given the negative evidence than that to be 
given the positive.  In such an instance, the benefit sought-
-a grant of service connection--must be allowed.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral defective hearing is 
granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

